UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7480


MARCUS LEEOTIS WATTS,

                Plaintiff - Appellant,

          v.

WILLIAM R. BYARS, Agency Director; STEVEN J. RECK, Food
Services Administrator; WILLIE F. SMITH, Institutional Food
Service   Coordinator;   MARCIA   FULLER,    Dietitian   Head
Nutritionist; WAYNE C. MCCABE, Warden Lieber Corr. Inst.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.       Joseph F. Anderson, Jr.,
District Judge. (6:12-cv-01867-JFA)


Submitted:   January 21, 2014             Decided: January 24, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus Leeotis Watts, Appellant Pro Se.     Eugene P. Corrigan,
III, Penn Wickenberg Ely, CORRIGAN & CHANDLER, LLC, Charleston,
South Carolina; Harry V. Ragsdale, ADVANCED AMERICA CASH CASH
ADVANCE   CENTERS  INC.,   Spartanburg,  South   Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marcus   Leeotis     Watts       appeals   the   district     court’s

order accepting the recommendation of the magistrate judge and

granting summary judgment to the Defendants in his 42 U.S.C.

§ 1983 (2006) action.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         See Watts v. Byars, No. 6:12-cv-01867-

JFA (D.S.C. Sept. 3, 2013).        We deny the motion for appointment

of counsel.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument      would   not   aid   the   decisional

process.



                                                                        AFFIRMED




                                        2